Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10, 12-14, 16 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-10 and 12-14 recite “having properties similar to” a subsequent polymer recited by the claim from which it depends.  The phrase “having properties similar to” renders these claims indefinite because there is no indication as to which properties must be similar to the subsequently recited polymer nor how many, if multiple properties, must have this similarity nor how close the similarity has to be.  There is no indication from the as-filed specification as to how these above indefiniteness of the above phrase may be resolved, either.  As such, it is indefinite as if the recited polymer is required or not and, if not, how close in similarity of another polymer is required to infringe on the claim.  Additionally, Claim 14 recites “PPs” which 
Claims 8 and 16 recite “such as” which renders the claim indefinite. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “Thermocool” as the polymer. This appears to be a tradename which renders the claim indefinite.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
	Claim 35 is rendered indefinite as the “smaller quantity” of shell polymer added is not recite with respect to any other component of the claimed method.  As such, it is indefinite as to what “smaller quantity” is in reference to such as the relative to the core polymer or any of the solvents recited by the claimed method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites the shell material is miscible with the core particle while Claim 1 from which it depends requires the core and shell material diffuse into each other.  By definition this is miscibility because if the polymers were immiscible they would not be able to diffuse into each other to meet the claimed limitation.  In other words, the limitations of claim one require the core and shell polymer to be miscible at some temperature or some state.  Therefore, the limitation of Claim 3 does not further limit that of Claim 1.
Claim 14 recites PPs which could be polyphenylene sulfide (PPS) or polypropylenes (PPs).  Thus Claim 14 does not include all the limitations of the claim from which it depends. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-2, 4, 11, and 15-19 are allowed.  Claims 3, 5-10, 12-14 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note that, for instance considering the ABS/PC combination exemplified by Applicant (See Figure 5), there is no motivation nor suggestion in the prior art at large to take known ABS/PC mixture and choose the underlying ABS component, for instance, such that it would be liquid at the glass transition of a shell (in this case PC).  It is also unclear what would motivate someone to select something like a polycarbonate, typically an amorphous polymer, to be semi-crystalline.  In the same vein, it is also unclear how one of ordinary skill in would arrive at choosing an amorphous polymer in the core of the core/shell polymer such that it would be liquid at the glass transition temperature of the shell polymer.  The as-filed specification makes it very clear this liquid state is based on melting. (¶[0050] of the as-filed specification)   In general, the glass transition temperature of polycarbonate is known to be about ~150 oC and the melting temperature of ABS is generally around 200 oC, therefore, an ABS / PC core-shell based on well-known melting and glass transition temperatures of ABS and PC would not read over the claimed core-shell polymer because the ABS would not be melted (or liquid in claimed terms) at the Tg of the PC.  Similar cases could be made for other 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1766